

116 HR 5213 IH: NASA Enhanced Use Leasing Extension Act of 2019
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5213IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Ms. Kendra S. Horn of Oklahoma (for herself, Mr. Babin, Ms. Johnson of Texas, Mr. Lucas, and Mr. Palazzo) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo amend title 51, United States Code, to extend the authority of the National Aeronautics and
			 Space Administration to enter into leases of non-excess property of the
			 Administration.
	
 1.Short titleThis Act may be cited as the NASA Enhanced Use Leasing Extension Act of 2019. 2.FindingsCongress find the following:
 (1)NASA uses enhanced use leasing to enter into agreements with private sector entities, State and local governments, academic institutions, and other Federal agencies for lease of non-excess, underutilized NASA properties and facilities.
 (2)NASA uses enhanced use leasing authority to support responsible management of its real property, including to improve the use of underutilized property for activities that are compatible with NASA’s mission and to reduce the costs of operating and maintaining them.
 (3)In Fiscal Year 2018, NASA’s use of enhanced use leasing resulted in the collection of $6,766,967.70 in net revenue.
 (4)In Fiscal Year 2018, NASA used a portion of its enhanced use leasing revenues for repairs of facility control systems such as heating, ventilation, and air conditioning.
 (5)NASA’s use of enhanced use leasing authority can contribute to reducing the rate of increase of the Agency’s overall deferred maintenance cost.
			3.Extension of authority to enter into leases of non-excess property of the national aeronautics and
 space administrationSection 20145(g) of title 51, United States Code, is amended by striking December 31, 2019 and inserting December 31, 2021. 